NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)



                                           June 05, 2014

      Hon. Miguel Alberto Saldana
      Attorney at Law
      105 E. 3rd Street
      Weslaco, TX 78596

      Hon. Keith C. Livesay
      517 W. Nolana
      Brazos Suites No. 9
      McAllen, TX 78504

      Re:       Cause No. 13-13-00568-CV
      Tr.Ct.No. C-4271-13-B
      Style:    LA VILLA INDEPENDENT SCHOOL DISTRICT BOARD OF TRUSTEES v.
                THE BOARD OF ALDERMEN FOR THE CITY OF LA VILLA


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
           93rd District Court
           Hon. Laura Hinojosa, Hidalgo County District Clerk
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region